Case 2:19-cv-03554 Document1 Filed 06/17/19 Page 1 of 12 PagelD #: 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

eee a oo ee nn ne eee enn ee ee eee sees sen en Rees eee eweee Resse xX
LION-AIRE CORP., a New York corporation, : Civil Action No.:

Plaintiff,

COMPLAINT
- against -
JURY TRIAL DEMANDED

LION AIR INSTALLATION, INC., a New York
corporation, HOWARD MCCARTHARN and
CHRIS LAMBOT, :

Defendants. :

X

 

Plaintiff Lion-Aire Corp. (‘“Plaintiff’ or “Lion-Aire”), by its attorneys, Tannenbaum Helpern
Syracuse & Hirschtritt LLP, for its Complaint herein alleges:
Nature of the Action
1. Lion-Aire is a well-established provider of HVAC contracting services in the New
York metropolitan and Tri-State area. Since 1992, Lion-Aire has used its LION-AIRE
trademark and logo, shown below, to identify the HVAC contracting services it provides and,
through substantial effort, its LION-AJRE mark has developed substantial and valuable
goodwill. It has come to Lion-Aire’s attention that defendants Howard McCartharn and Chris
Lambot, through defendant Lion Air Installation, Inc., which they control, are offering HVAC
contracting services under the confusingly similar service mark LION AIR and a confusingly
similar logo, and are affirmatively and falsely representing to potential customers and others that
defendant Lion Air is associated or affiliated with Lion-Aire.
2. Accordingly, to protect the goodwill associated with its valuable trademarks from

infringement and dilution, and to protect its trademark rights, Lion-Aire has commenced this
Case 2:19-cv-03554 Document1 Filed 06/17/19 Page 2 of 12 PagelD #: 2

action for (a) trademark infringement and false designation of origin in violation of § 43(a) of the
Lanham Act, 15 U.S.C. § 1125(a), (b) use of deceptive acts or practices in the conduct of
business, trade or commerce or the furnishing of services in violation of New York General
Business Law § 349, (c) trademark infringement and unfair competition in violation of New
York common law, and (d) trademark dilution and injury to business reputation in violation of
New York General Business Law § 360-I.

The Parties

3. Plaintiff Lion-Aire, Corp. is a New York corporation having its principal place of
business at 33 Ida Court, Dix Hills New York 11746.

4. Upon information and belief, defendant Lion Air Installation, Inc. (“LAT”) is a New
York corporation with its principal place of business at 63 Wellington Road, Middle Island, New
York 11953.

5. Upon information and belief, defendant Howard McCartharn (“McCartharn’”) is a
citizen of the State of New York and a principal of LAI with a residence and/or place of business
at 63 Wellington Road, Middle Island, New York 11953.

6. Upon information and belief, defendant Chris Lambot (“Lambot”) is a citizen of
the State of New York and a principal of LAI residing at 3 East Park Drive, Old Bethpage, New
York 11803.

Jurisdiction

7. This action arises, inter alia, under the Trademark Act of July 5, 1946, as amended,
15 U.S.C. §§ 1051 et seg., known as the Lanham Act.

8. This Court has jurisdiction of this action pursuant to § 39(a) of the Lanham Act, 15

U.S.C. § 1121(a); 28 U.S.C. §§ 1331, 1338(a) and (b), and 1367(a).

[1097158-4]
Case 2:19-cv-03554 Document1 Filed 06/17/19 Page 3 of 12 PagelD #: 3

FIRST CLAIM FOR RELIEF
Federal Trademark Infringement and Unfair Competition

Plaintiff’s Business and Marks

9. Lion-Aire engages in the business of offering HVAC contractor services, specializing
in installation and servicing of Packaged Terminal Air Conditioning (“PTAC”), Fan Coil
(“FCI”), Water Source Heat Pump (‘““WSHP”’) and Mini-Split (“MS”) units.

10. Lion-Aire provides its services to customers throughout the New York Metropolitan
and Tri-State areas, including in the Eastern District of New York.

11. Lion-Aire is the owner of all right, title and interest, in the trademark LION-AIRE for
HVAC contractor services. On or about April 11, 2019, Lion-Air filed United States Trademark
Registration Application Serial No. 88/380820 for federal registration of its LION-AIRE
trademark.

12. Lion-Aire is also the owner of all right, title and interest, in the trademark and logo

LION-AIRE HEATING AND COOLING shown below

\BION-AIRE -

ry
HEATING & COOLING

  

for HVAC contractor services (the “Lion-Aire Logo”). On or About April 26, 2019, Lion-Air
filed United States Trademark Registration Application Serial No. 88/404197 for federal
registration of its Lion-Aire Logo trademark.

13. Lion-Aire has used its LION-AIRE and LION-AIRE Logo trademarks in interstate
commerce since at least 1992 in connection with HVAC contractor services,

14. Lion-Aire also uses its LION-AIRE trademark as part of the Internet domain name
“lion-aire.com,” (the “Lion-Aire Domain Name,” and, together with the LION-AIRE trademark

3
[1097158-4]
Case 2:19-cv-03554 Document1 Filed 06/17/19 Page 4 of 12 PagelD #: 4

and the Lion-Aire Logo, referred to herein as the “LION-AJRE Marks”) of which it is the
beneficial owner, to identify the Internet website of Lion-Aire and its affiliated companies.
Inputting the Lion-Aire Domain Name to an Internet browser takes the user to the website.

15. As aresult of substantial time and effort, and long and substantial use of the LION-
AJRE Marks, Lion-Aire has developed substantial recognition for the LION-AIRE Marks and
the services it provides under the LION-AIRE Marks, which have acquired and now enjoy a
valuable reputation and goodwill associated with said Marks.
Defendants’ Activities

16. Upon information and belief, Defendants McCartharn and Lambot formed defendant
LAI in or about January 24, 2017. At some time thereafter, the date of which is currently
unknown to Plaintiff, LAI began using the trademark and trade name LION AIR to provide
HVAC contractor sales and installation services in the New York Metropolitan area, or parts
thereof. Lion-Aire became aware of LAI’s infringing activities detailed herein in or about early
2019.

17. Defendants have also adopted and are using in interstate commerce the logo shown

Lion Fir #

INSTALLATIONS INC.

below

 

(the “LAI Logo”) for their HVAC contractor services. The LAI Logo is confusingly similar to
the Lion-Aire Logo. LAI uses the LAI Logo to provide HVAC contractor services in the New
York metropolitan area, or parts thereof. The date of LAI’s adoption of the LAI Logo is
currently unknown to Plaintiff. Plaintiff became aware of LAI’s use of the LAI Logo in or about

early 2019.

[1097158-4]
Case 2:19-cv-03554 Document1 Filed 06/17/19 Page 5 of 12 PagelID #: 5

18. LAI also uses its LION AIR trademark as part of the Internet domain name “lion-
airinstallations.com,” (the “LAI Domain Name,” and, together with the LION AIR trademark
and the LAI Logo, referred to herein as the “LAI Marks”). Upon information and belief,
although the LAI Domain Name is registered anonymously, LAI, McCartharn and/or Lambot are
beneficial owners of the LAI Domain Name, have the right and ability to assign the LAI Domain
Name to point to a particular website and have arranged to have the LA] Domain Name point to
the website promoting LAI’s HVAC contracting services. Inputting the LAI] Domain Name to
an Internet browser takes the user to that website.

19. Upon information and belief, Defendants McCartharn and Lambot are principals of
LAI, are responsible for the selection of the trademarks, trade names, logos and Internet domain
names used by LAI, selected the LAI Marks and directed LAI to use the LAI Marks in
commerce for LAI’s services.

20. In doing the foregoing, McCartharn and Lambot were well aware of Lion-Aire and its
use of the LION-AIRE Marks for its services and selected the LAI Marks knowing: (a) that they
were confusingly similar to the LION-AIRE Marks; (b) would confuse consumers as to the
source of LAI’s services and its association with Lion-Aire; and (c) would misappropriate Lion-
Aire’s investment and goodwill in the LION-AIRE Marks.

21. In fact, upon information and belief, Defendants have not only confused consumers,
but have also affirmatively misrepresented to third parties that LAI is part of, or affiliated with,
Lion-Aire.

22. Defendants are currently offering HVAC contracting services to consumers thereof

and are operating an Internet website promoting their business located at

[1097158-4]
Case 2:19-cv-03554 Document1 Filed 06/17/19 Page 6 of 12 PagelD #: 6

www.lionairinstallations.com (the “LAI Website’). In connection with their business

 

Defendants are using the LAI Marks.

23. Defendants’ use of the LAI Marks is not licensed by, and is without the consent of,
Lion-Aire.

24. Upon information and belief, Defendants’ HVAC contractor services are offered
and will continue to be offered through the same channels of trade, and to the same classes of
consumers, as the HVAC contractor services offered by Lion-Aire under the LION-AIRE Marks.
Likelihood of Confusion; Injury to Plaintiff

25. Defendants’ use of the LAI Marks for HVAC contractor services, which marks are
confusingly similar to the LION-AIRE Marks, falsely indicates to consumers and the trade that
Defendants and/or their services come from Lion-Aire, or are in some manner connected with,
sponsored by, affiliated with, or related to Lion-Aire and its services and products.

26. Defendants’ use of the LAI Marks in connection with Defendants’ HVAC
contractor services allows, and will continue to allow, Defendants to receive the benefit of
goodwill built up at great labor and expense by Lion-Aire. Additionally, the use of their Marks
allow Defendants to gain interest, acceptance and recognition, including, but not limited to,
initial interest, acceptance and recognition, for Defendants’ services, not based on the merits of
those services and products, but on the reputation and goodwill of Lion-Aire’s services and
products.

27. The above-mentioned activities of Defendants are likely to cause confusion or to
cause mistake, and act to deceive consumers, the trade, and businesses that serve the trade

concerning the origin of Defendants’ services. Such persons are likely to believe that

[1097158-4]
Case 2:19-cv-03554 Document1 Filed 06/17/19 Page 7 of 12 PagelD #: 7

Defendants’ services and products come from Lion-Aire or are sponsored by, approved by, or
associated with Lion-Aire.

28. Further, Defendants’ affirmative misrepresentations and false statements to third
parties concerning a non-existent affiliation or relationship between Lion-Aire and LAI will
cause consumers to believe, erroneously, that there is such an affiliation or relationship.

29. Defendants’ activities have caused confusion between Plaintiff's and Defendants’
services and misled consumers concerning a relationship or affiliation between Lion-Aire and
LAI within the State of New York and the Eastern District of New York.

30. Defendants’ continuing activities also cause Lion-Aire to lose control over its
reputation and put Lion-Aire’s reputation and considerable goodwill at risk.

31. After Lion-Aire learned of Defendants’ activities described above, Lion-Aire,
through its counsel, sent a cease and desist letter by FedEx and email to LAI, McCartharn and
Lambot on or about February 27, 2019, advising them of Lion-Aire’s rights and demanding that
(a) Defendants cease all further use of LION AIR, the LION AIR Logo or any confusingly
similar marks; and (b) cease misrepresenting to third parties that a relationship or affiliation
existed between Lion-Aire and LAI.

32. Defendants failed to respond to said letter in any manner.

33. Accordingly, on or about March 25, 2019, Lion-Aire, through its counsel, sent a
follow-up letter to Defendants calling their attention to the lack of a response to the February 27,
2019 letter and affording Defendants a further opportunity to respond.

34, Defendants failed to respond to said follow-up letter in any manner.

[1097158-4]
Case 2:19-cv-03554 Document1 Filed 06/17/19 Page 8 of 12 PagelD #: 8

35. The acts of Defendants complained of above have been conducted in commerce and
have affected, and will continue to affect, Lion-Aire’s business of offering HVAC contractor
services in commerce.

36. The acts of Defendants complained of above constitute trademark infringement,
unfair competition and false designation of origin in violation of § 43(a) of the Lanham Act, 15
ULS.C. § 1125(a).

37. Defendants are well aware of Lion-Aire’s trademark rights and their deliberate
decision to infringe those rights makes the infringement herein willful.

38. Upon information and belief, the nature of the acts of Defendants complained of
above, and the state of Defendants’ knowledge of Lion-Aire’s rights, make this an exceptional
case under § 35 of the Lanham Act, 15 U.S.C. § 1117(a).

39. By reason of the foregoing, Lion-Aire has suffered, and unless enjoined by this
Court, will continue to suffer, irreparable and immediate injury for which Lion-Aire has no
adequate remedy at law.

40. By reason of the foregoing, Lion-Aire has been injured in its business and is entitled
to preliminary and permanent injunctive relief and to recover damages, including infringing
profits, in an amount to be proved at trial, enhanced in accordance with § 35 of the Lanham Act,
15 U.S.C. § 1117(a).

SECOND CLAIM FOR RELIEF
Use of Deceptive Acts or Practices
41. Plaintiff repeats and re-alleges the foregoing Paragraphs 1 through 40 above as if

fully set forth herein.

[1097158-4]
Case 2:19-cv-03554 Document1 Filed 06/17/19 Page 9 of 12 PagelD #: 9

42. The acts of Defendants complained of above, including, without limitation making
false affirmative misrepresentations to third-parties concerning an affiliation or relationship
between Lion-Aire and LAI, constitute use of deceptive acts or practices in the conduct of
business, trade or commerce or the furnishing of services in violation of New York General
Business Law § 349.

43. By reason of the foregoing, Lion-Aire has suffered, and unless enjoined by this
Court, will continue to suffer, irreparable and immediate injury for which Lion-Aire has no
adequate remedy at law.

44, By reason of the foregoing, Lion-Aire has been injured in its business and is entitled
to preliminary and permanent injunctive relief and to recover damages in an amount to be proved
at trial.

THIRD CLAIM FOR RELIEF
Common Law Trademark Infringement and Unfair Competition

45. Plaintiff repeats and re-alleges the foregoing Paragraphs 1 through 44 above as if
fully set forth herein.

46. The acts of Defendants complained of above have unjustly enriched and will
continue to unjustly enrich Defendants at Lion-Aire’s expense by confusing potential consumers
and the trade concerning a relationship, including, but not limited to, sponsorship, approval,
ownership or affiliation between Lion-Aire and Defendants.

47. The acts of Defendants complained of above constitute trademark infringement and

unfair competition under the common law of the State of New York.

[1097158-4]
Case 2:19-cv-03554 Document 1 Filed 06/17/19 Page 10 of 12 PagelD #: 10

48. By reason of the foregoing, Lion-Aire has suffered, and unless enjoined by this
Court, will continue to suffer, irreparable and immediate injury for which Lion-Aire has no
adequate remedy at law.

49. By reason of the foregoing, Lion-Aire has been injured in its business and is entitled
to preliminary and permanent injunctive relief and to recover damages in an amount to be proved

at trial.

FOURTH CLAIM FOR RELIEF
State Law Trademark Dilution and Injury to Business Reputation

50. Plaintiff repeats and re-alleges the foregoing Paragraphs 1 through 49 above as if
fully set forth herein.

51. Lion-Aire’s LION-AIRE Marks are inherently distinctive or have acquired
distinctiveness.

52. Defendants’ use of their LAI Marks as alleged above is likely to cause dilution by
blurring and/or tarnishment of the LION-AIRE Marks.

53. Defendants’ use of their LAI Marks as alleged above will cause Lion-Aire to lose
control of the reputation of its name and mark in that consumers and the trade are likely to
associate with Lion-Aire the performance of Defendants’ services, any legal or regulatory
difficulties encountered by Defendants, or any other detrimental events or events likely to
generate negative publicity that may befall Defendants. Such events, which are outside Lion-
Aire’s control, are likely to injure Lion-Aire’s business reputation.

54. The acts of Defendants complained of constitute trademark dilution and damage to

business reputation in violation of New York General Business Law § 260-1.

10
[1097158-4]
Case 2:19-cv-03554 Document 1 Filed 06/17/19 Page 11 of 12 PagelD #: 11

55. By reason of the foregoing, Lion-Aire is likely to suffer, has suffered, and unless
enjoined by this Court will continue to suffer, irreparable injury in the form of dilution of its
trademarks and loss of control of its business reputation, for which Lion-Aire has no adequate
remedy at law.

56. By reason of the foregoing, Lion-Aire has been injured in its business and is entitled

to injunctive relief and to recover damages in an amount to be proved at trial.

WHEREFORE, Plaintiff demands judgment:

(a) Enjoining Defendants, Defendants’ officers, agents, employees, attorneys,
subsidiaries, assigns or related companies, and those in active concert or participation with
Defendants, or any of them, who receive actual notice of the judgment by personal service or
otherwise, from using or employing, directly or indirectly, the service mark, trademark or trade
name LION AIR INSTALLATIONS, any mark, trade name or domain name containing the
element LION AIR, or any mark, trade name or domain name confusingly similar to LION-
AIRE, or that contains the element LION AIRE in any variant form, in connection with the
offering or sale of HVAC contractor services;

(b) Directing Defendants to file with this Court, within thirty (30) days after entry of any
injunction in this case, a written statement, under oath, setting forth in detail the manner in which
Defendants have complied with the injunction;

(c) Directing Defendants to account to Plaintiff for the profits of its infringement;

(d) Awarding Plaintiff its damages, in an amount to be proved at trial, resulting from the
acts alleged herein, enhanced in accordance with § 35 of the Lanham Act, 15 U.S.C. § 1117, or

other applicable law; and

11
[1097158-4]
Case 2:19-cv-03554 Document 1 Filed 06/17/19 Page 12 of 12 PagelD #: 12

(e) Awarding Plaintiff reasonable attorneys’ fees in accordance with § 35(a) of the
Lanham Act, 15 U.S.C. § 1117(a); and
(f) Such other and further relief as this Court deems just and proper together with the

costs and disbursements of this action.

Dated: New York, New York
June 17, 2019

TANNENBAUM HELPERN
SYRACUSE & HIRSCHTRITT, LLP

By:_/L. Donald Prutzman/
L. Donald Prutzman
900 Third Avenue
New York, New York 10022
(212) 508-6700
Attorneys for Plaintiff

12
[1097158-4]
